Name: Commission Decision No 759/84/ECSC of 23 March 1984 amending Decision 73/287/ECSC concerning coal and coke for the iron and steel industry in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: coal and mining industries;  EU finance;  iron, steel and other metal industries;  economic policy
 Date Published: 1984-03-24

 Avis juridique important|31984S0759Commission Decision No 759/84/ECSC of 23 March 1984 amending Decision 73/287/ECSC concerning coal and coke for the iron and steel industry in the Community Official Journal L 080 , 24/03/1984 P. 0014 - 0015 Spanish special edition: Chapter 13 Volume 16 P. 0010 Portuguese special edition Chapter 13 Volume 16 P. 0010 *****COMMISSION DECISION No 759/84/ECSC of 23 March 1984 amending Decision 73/287/ECSC concerning coal and coke for the iron and steel industry in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof, Having regard to the opinion of the Consultative Committee, Having regard to the assent of the Council, Whereas Commission Decision 73/287/ECSC (1), as last amended by Decision No 896/82/ECSC (2), ceases to have effect after 31 December 1983; Whereas the said Decision should be extended for a limited period in order to avoid uncertainty or discontinuity detrimental to the interests of the coal-mining and iron and steel industries in the Community; Whereas an extension of three years would appear to be adequate; Whereas it is appropriate to increase slightly the rates which apply to sales aid, so as not to impair the effectiveness of the system in such a way as to jeopardize the attainment of the objectives in question; Whereas the maximum annual tonnage traded within the Community which is covered by Community financing should be reduced from 14 million tonnes to 10 million tonnes for 1984 and 1985, and the maximum tonnage for 1986 should be revised downwards before the end of 1985; Whereas the reduced financial needs are to be met by a reduction of the contribution of the Community's iron and steel industry from 17 million to six million ECU; Whereas the Treaty does not provide the powers necessary to establish this system, HAS ADOPTED THIS DECISION: Article 1 Decision 73/287/ECSC is hereby amended as follows: 1. Article 1 (b) is replaced by the following: '(b) a sales aid applying to deliveries made to areas remote from the coalfield or effected by way of intra-Community trade. The rate of any such aid may not exceed 5,10 ECU per tonne of coking coal in the case of deliveries to installations which can be supplied direct by sea or where, in the case of intra-Community trade, carriage by sea is necessary, and 3,10 ECU per tonne of coal in all other cases. No scale adopted by a government shall introduce any element of discrimination into the aids relating to the deliveries made by the coal undertakings.' 2. Paragraphs 1 and 2 of Article 7 are replaced by the following: '1. The Community financing arrangements shall cover an annual quantity of coal amounting to no more than 10 million tonnes and an amount of no more than 36 million ECU per year for the years 1984 and 1985. The maximum tonnage for 1986 will be revised downwards before the end of 1985. 2. The special fund shall be financed annually as follows: (a) The contribution of the European Coal and Steel Community shall be six million ECU; (b) The overall contribution of the Member States shall amount to 24 million ECU on the following scale: 1.2 // // (million ECU) // Germany // 7,75 // Belgium // 3,25 // France // 7,00 // Italy // 3,00 // Luxembourg // 1,50 // Netherlands // 1,50 (c) The overall contribution of the iron and steel industries not referred to in the second indent of the first paragraph of Article 6 shall be six million ECU; this amount shall be apportioned among the iron and steel undertakings on the basis of their consumption of blast-furnace coke. The contribution of the iron and steel industries referred to in the second indent of Article 6 is calculated on the basis of the rate per tonne of consumption applicable to the other undertakings.' 3. The second paragraph of Article 13 shall read as follows: 'This Decision shall apply until 31 December 1986.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1984. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 259 15. 9. 1973, p. 36. (2) OJ No L 106, 21. 4. 1982, p. 5.